         Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON


RENEE MARIE V.,1                                 3:19-cv-00773-BR

              Plaintiff,                         OPINION AND ORDER

v.

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


KAREN STOLZBERG
P.O. Box 19699
Portland, OR 97280
(503) 251-7503

             Attorney for Plaintiff

BILLY J. WILLIAMS
United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1  In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case. Where applicable, this Court uses the same
designation for the nongovernmental party's immediate family
member.


1 - OPINION AND ORDER
       Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 2 of 21




MICHAEL W. PILE
Acting Regional Chief Counsel
ANNE MARIE KING
Special Assistant United States Attorney
Social Security Administration
701 5th Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2156

            Attorneys for Defendant

BROWN, Senior Judge.

       Plaintiff Renee Marie V. seeks judicial review of the final

decision of the Commissioner of the Social Security

Administration (SSA) in which the Commissioner denied

Plaintiff's applications for Disability Insurance Benefits (DIB)

under Title II of the Social Security Act and Supplemental

Security Income (SSI) under Title XVI of the Social Security

Act.   This Court has jurisdiction to review the Commissioner's

final decision pursuant to 42 U.S.C. § 405(g).

       For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                         ADMINISTRATIVE HISTORY

       On August 28, 2015, Plaintiff protectively filed her




2 - OPINION AND ORDER
         Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20    Page 3 of 21




application for DIB and SSI benefits.            Tr. 119, 419, 424.2

Plaintiff alleges a disability onset date of July 1, 2014.

Tr. 119, 419, 424.       Plaintiff's application was denied initially

and on reconsideration.          An Administrative Law Judge (ALJ) held

a hearing on August 1, 2017.         Tr. 119, 239-76.           Plaintiff and a

vocational expert (VE) testified at the hearing.                 Plaintiff was

represented by an attorney at the hearing.

     On January 12, 2018, the ALJ issued an opinion in which she

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.      Tr. 119-31.     Plaintiff requested review by the

Appeals Council.       On March 24, 2019, the Appeals Council denied

Plaintiff's request to review the ALJ's decision, and the ALJ's

decision became the final decision of the Commissioner.

Tr. 1-4.     See Sims v. Apfel, 530 U.S. 103, 106-07 (2000).

     On May 16, 2019, Plaintiff filed a Complaint in this Court

seeking review of the Commissioner's decision.



                                   BACKGROUND

     Plaintiff was born on November 22, 1979.              Tr. 130, 419,




     2 Citations to the official Transcript of Record (#11)
filed by the Commissioner on October 2, 2019, are referred to as
"Tr."


3 - OPINION AND ORDER
        Case 3:19-cv-00773-BR    Document 23    Filed 06/16/20   Page 4 of 21




424.    Plaintiff was 34 years old on her alleged disability onset

date.    Tr. 130.    Plaintiff has at least a high-school education.

Tr. 130.    Plaintiff has past relevant work experience as a

material handler.      Tr. 130.

        Plaintiff alleges disability due to depression anxiety,

Borderline Personality Disorder, hand numbness, Post-Traumatic

Stress Disorder (PTSD), and back pain due to degenerative disc

disorder.     Tr. 279.

        Except as noted, Plaintiff does not challenge the ALJ's

summary of the medical evidence.          After carefully reviewing the

medical records, this Court adopts the ALJ's summary of the

medical evidence.        See Tr. 122-30.



                                    STANDARDS

        The initial burden of proof rests on the claimant to

establish disability.        Molina v. Astrue, 674 F.3d 1104, 1110

(9th Cir. 2012).      To meet this burden, a claimant must

demonstrate her inability "to engage in any substantial gainful

activity by reason of any medically determinable physical or

mental impairment which . . . has lasted or can be expected to

last for a continuous period of not less than 12 months."                   42

U.S.C. § 423(d)(1)(A).          The ALJ must develop the record when



4 - OPINION AND ORDER
     Case 3:19-cv-00773-BR    Document 23    Filed 06/16/20   Page 5 of 21




there is ambiguous evidence or when the record is inadequate to

allow for proper evaluation of the evidence.            McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari,

276 F.3d 453, 459-60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm'r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

"relevant evidence that a reasonable mind might accept as

adequate to support a conclusion."          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm'r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    "It is more than a mere scintilla [of

evidence] but less than a preponderance."           Id. (citing

Valentine, 574 F.3d at 690).

     The ALJ is responsible for evaluating a claimant's

testimony, resolving conflicts in the medical evidence, and

resolving ambiguities.       Vasquez v. Astrue, 572 F.3d 586, 591

(9th Cir. 2009).    The court must weigh all of the evidence

whether it supports or detracts from the Commissioner's

decision.     Ryan v. Comm'r of Soc. Sec., 528 F.3d 1194, 1198 (9th

Cir. 2008).     Even when the evidence is susceptible to more than



5 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 6 of 21




one rational interpretation, the court must uphold the

Commissioner=s findings if they are supported by inferences

reasonably drawn from the record.      Ludwig v. Astrue, 681 F.3d

1047, 1051 (9th Cir. 2012).     The court may not substitute its

judgment for that of the Commissioner.        Widmark v. Barnhart, 454

F.3d 1063, 1070 (9th Cir. 2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     At Step One the claimant is not disabled if the

Commissioner determines the claimant is engaged in substantial

gainful activity (SGA).      20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).   See also Keyser v. Comm'r of Soc. Sec., 648

F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the

Commissioner determines the claimant does not have any medically

severe impairment or combination of impairments.            20 C.F.R.

§§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii).             See also

Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant's impairments meet or equal one of the

listed impairments that the Commissioner acknowledges are so



6 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 7 of 21




severe as to preclude substantial gainful activity.             20 C.F.R.

§§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii).          See also Keyser,

648 F.3d at 724.     The criteria for the listed impairments, known

as Listings, are enumerated in 20 C.F.R. part 404, subpart P,

appendix 1 (Listed Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant's residual functional capacity (RFC).              The

claimant's RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§§ 404.1520(e), 416.920(e).     See also Social Security Ruling

(SSR) 96-8p.   "A 'regular and continuing basis' means 8 hours a

day, for 5 days a week, or an equivalent schedule."             SSR 96-8p,

at *1.   In other words, the Social Security Act does not require

complete incapacity to be disabled.        Taylor v. Comm'r of Soc.

Sec. Admin., 659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair

v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).     See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine



7 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 8 of 21




whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v).   See also Keyser, 648 F.3d at 724-25.             Here

the burden shifts to the Commissioner to show a significant

number of jobs exist in the national economy that the claimant

can perform.   Lockwood v. Comm'r Soc. Sec. Admin., 616 F.3d

1068, 1071 (9th Cir. 2010).     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines (or the grids) set forth in the

regulations at 20 C.F.R. part 404, subpart P, appendix 2.              If

the Commissioner meets this burden, the claimant is not

disabled.   20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff has not engaged in

substantial gainful activity since July 1, 2014, Plaintiff's

alleged disability onset date.      Tr. 122.

     At Step Two the ALJ found Plaintiff has the severe

impairments of Borderline Personality Disorder, PTSD, Bipolar II

Disorder, panic disorder, and "degenerative disc disease of the

cervical spine with disc desiccation and stenosis most prominent

at C6-7."   Tr. 122.



8 - OPINION AND ORDER
     Case 3:19-cv-00773-BR    Document 23   Filed 06/16/20   Page 9 of 21




     At Step Three the ALJ concluded Plaintiff's medically

determinable impairments do not meet or medically equal one of

the listed impairments in 20 C.F.R. part 404, subpart P,

appendix 1.   Tr. 122.   The ALJ found Plaintiff has the RFC to

perform light work with the following limitations:             can

frequently finger and handle bilaterally; can do simple, routine

tasks without any public contact; can occasionally climb ramps

and stairs; can occasionally crouch, crawl, and kneel; can

occasionally reach overhead bilaterally; cannot climb ropes,

ladders, or scaffolds; and should avoid concentrated exposure to

vibration and hazards.       Tr. 124.

     At Step Four the ALJ concluded Plaintiff is unable to

perform her past relevant work.         Tr. 130.

     At Step Five the ALJ found Plaintiff can perform other jobs

that exist in the national economy such as marker, small-

products assembler, and mail clerk.         Tr. 131.    Accordingly, the

ALJ found Plaintiff is not disabled.         Tr. 131.



                                DISCUSSION

     Plaintiff contends the ALJ erred when she (1) failed to

provide legally sufficient reasons for discounting the opinions

of Keli Dean, Psy.D., and Scott Alvord, Psy.D., examining



9 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 10 of 21




psychologists, and Pamela Buck, Ph.D., treating psychologist;

(2) failed to provide clear and convincing reasons for

discounting Plaintiff's subjective symptom testimony; and

(3) failed to provide legally sufficient reasons for discounting

the lay-witness statements of Karen V., Plaintiff's mother,

James Bilon, Plaintiff's boyfriend, and Michelle Hall,

Plaintiff's friend.

I.   The ALJ properly discounted the opinions of Drs. Dean,
     Alvord, and Buck.

     Plaintiff contends the ALJ erred when she failed to provide

legally sufficient reasons for discounting the opinions of

Drs. Dean, Alvord, and Buck regarding Plaintiff's limitations.

     A.     Standards

            "In disability benefits cases . . . physicians may

render medical, clinical opinions, or they may render opinions

on the ultimate issue of disability - the claimant's ability to

perform work."    Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014).    "In conjunction with the relevant regulations, [courts]

have . . . developed standards that guide [the] analysis of an

ALJ's weighing of medical evidence."        Ryan v. Comm'r of Soc.

Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).

            "If a treating or examining doctor's opinion is

contradicted by another doctor's opinion, an ALJ may only reject


10 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 11 of 21




it by providing specific and legitimate reasons that are

supported by substantial evidence."        Id.   When contradicted, a

treating or examining physician's opinion is still owed

deference and will often be "entitled to the greatest

weight . . . even if it does not meet the test for controlling

weight."   Orn v. Astrue, 495 F.3d 625, 633 (9th Cir. 2007).                An

ALJ can satisfy the "substantial evidence" requirement by

"setting out a detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation

thereof, and making findings."      Reddick, 157 F.3d at 725.           "The

ALJ must do more than state conclusions.         He must set forth his

own interpretations and explain why they, rather than the

doctors', are correct."      Id. (citation omitted).

     B.    Analysis

           On July 9, 2015, Dr. Dean, examining psychologist,

performed a psychological evaluation of Plaintiff to determine

Plaintiff's ability to participate in the Department of Human

Services (DHS) JOBS program, to assist with employment planning,

and to make a recommendation for treatment and services.

Tr. 841-50.   Dr. Dean diagnosed Plaintiff as having PTSD,

Generalized Anxiety Disorder, Major Depressive Disorder, and

Borderline Personality Disorder.      Tr. 847.      Dr. Dean opined



11 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20    Page 12 of 21




Plaintiff was "quite limited in her ability to participate in

the DHS JOBS program and employment due to her mental health

symptoms."    Tr. 849.

             The ALJ gave Dr. Dean's opinion "little weight" on the

grounds that Dr. Dean did not provide "specific functional

limitations" for Plaintiff and Dr. Dean's assessment was based

in part on Plaintiff's self-reporting of symptoms that are not

fully consistent with the record.      Tr. 125.      For example, the

ALJ noted Plaintiff reported to Dr. Dean that she struggled with

riding the bus and was hypervigilant in public.             The Plaintiff,

however, stated in a Cooperative Disability Investigations Unit

(CDIU) interview that she didn't have any qualms about going

out, taking public transportation, driving, shopping, or working

with children and adults in a classroom setting.             Tr. 843, 1200.

             On July 14, 2017, Dr. Alvord, examining psychologist,

performed a psychological evaluation of Plaintiff.              Tr. 1529-34.

Dr. Alvord diagnosed Plaintiff as having "a complex set of

symptoms primarily involving Bipolar Disorder, Borderline

Personality Disorder, Panic Disorder\Post Traumatic Stress

Disorder as well as Somatic Symptom Disorder."              Tr. 1533.    On

July 24, 2017, Dr. Alvord completed a Mental Impairment

Questionnaire and indicated on the check-the-box form that



12 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 13 of 21




Plaintiff has "marked" limitations in her ability to perform in

the following areas:    to maintain attention for two-hour

segments; to maintain regular attendance and to be punctual; to

sustain an ordinary routine without special supervision; to

complete a normal workday and workweek without interruptions

from psychologically-based symptoms; to perform at a consistent

pace; to accept instructions and to respond appropriately to

criticism from supervisors; and to deal with normal work stress.

Tr. 1544.   Dr. Alvord also opined Plaintiff has "extreme"

functional limitations in her ability to interact with others

and to concentrate, to persist, and to maintain pace.              Tr. 1545.

He also concluded Plaintiff would perform her job at less than

80% on a sustained basis and would miss four or more days of

work per month.   Tr. 1545.

            The ALJ gave Dr. Alvord's opinion "some weight" on the

ground that most of his diagnoses were consistent with the

medical record.   Tr. 126.     The ALJ, however, concluded

Dr. Alvord's assessment of Plaintiff's work-related functional

limitations did not warrant great weight because they are based

on Plaintiff's "varied" descriptions of her self-reported

limitations and symptoms.      Tr. 126.    For example, the ALJ

pointed out that Plaintiff told Dr. Alvord she was unable to use



13 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 14 of 21




public transportation, but, as noted, Plaintiff told the CDIU

investigator that she used public transportation.             Plaintiff

also reported to Dr. Alvord that she stays in bed for "days on

end," but a Parenting Time Evaluation in 2016 noted she was a

"consistent and helpful presence" at school, volunteered in the

classroom, went on field trips, and regularly checked with her

children's teacher regarding homework.         Tr. 1531, 777.

            On July 20, 2017, Dr. Buck, Plaintiff's treating

psychologist, agreed with a letter written by Plaintiff's

counsel stating Plaintiff suffered from PTSD, Major Depressive

Disorder, Generalized Anxiety Disorder, Borderline Personality

Disorder, and Bipolar Disorder.      Tr. 1535.      Dr. Buck also agreed

Plaintiff's symptoms "are genuine and severe," Plaintiff's

"prognosis is guarded," and "it may be difficult for [Plaintiff]

to travel to a workplace and to sustain any sort of work."

Tr. 1536.

            The ALJ only gave Dr. Buck's opinion "some weight" on

the ground that the evidence does not support her opinion that

Plaintiff would have difficulty traveling to a workplace and

sustaining work.   Tr. 126.     For example, the ALJ again cited the

fact that Plaintiff has participated in field trips with her

children's school, takes her children to parks, and has traveled



14 - OPINION AND ORDER
      Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 15 of 21




out of state on several occasions.

             Based on this record the ALJ gave "great weight" to

the opinions of Dr. Bill Hennings, Ph.D., and Dr. Joshua Boyd,

Psy.D., state-agency consultants, who opined in December 2015

and March 2016 respectively that Plaintiff is capable of

carrying out simple, routine instructions, but Plaintiff is

limited in her ability to complete tasks requiring interaction

with the general public.      Tr. 126, 303-04, 335.

             The Court concludes on this record that the ALJ

properly discounted the opinions of Drs. Dean, Alvord, and Buck

and provided legally sufficient reasons supported by substantial

evidence in the record for doing so.

II.   The ALJ properly discounted Plaintiff's symptom testimony.

      Plaintiff contends the ALJ erred when she failed to provide

clear and convincing reasons for discounting Plaintiff's symptom

testimony.

      A.     Standards

             The ALJ engages in a two-step analysis to determine

whether a claimant's testimony regarding subjective pain or

symptoms is credible.     "First, the ALJ must determine whether

the claimant has presented objective medical evidence of an

underlying impairment 'which could reasonably be expected to



15 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 16 of 21




produce the pain or other symptoms alleged.'"           Garrison v.

Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)(quoting Lingenfelter

v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007)).             The

claimant need not show her "impairment could reasonably be

expected to cause the severity of the symptom she has alleged;

she need only show that it could reasonably have caused some

degree of the symptom."      Garrison, 759 F.3d at 1014 (quoting

Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).                A

claimant is not required to produce "objective medical evidence

of the pain or fatigue itself, or the severity thereof."                  Id.

           If the claimant satisfies the first step of this

analysis and there is not any affirmative evidence of

malingering, "the ALJ can reject the claimant's testimony about

the severity of her symptoms only by offering specific, clear

and convincing reasons for doing so."        Garrison, 759 F.3d at

1014-15.   See also Robbins v. Soc. Sec. Admin., 466 F.3d 880,

883 (9th Cir. 2006)("[U]nless an ALJ makes a finding of

malingering based on affirmative evidence thereof, he or she may

only find an applicant not credible by making specific findings

as to credibility and stating clear and convincing reasons for

each.").   General assertions that the claimant's testimony is

not credible are insufficient.      Parra v. Astrue, 481 F.3d 742,



16 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20    Page 17 of 21




750 (9th Cir. 2007).    The ALJ must identify "what testimony is

not credible and what evidence undermines the claimant's

complaints."    Id. (quoting Lester v. Chater, 81 F.3d 821, 834

(9th Cir. 1995)).

     B.     Analysis

            Plaintiff testified she is unable to work due to

anxiety, disassociation, and suicidal thoughts as well as

experiencing various physical pains.        Tr. 251.        Plaintiff stated

there are "times in my life when I'm down and times when I am

over-confident; I'm supermom; [b]etter at pacing myself."

Tr. 1506.   In addition, Plaintiff stated she was often afraid to

go out alone, was isolated most of the time, and needed to rest

during the day.

            The ALJ concluded Plaintiff's testimony regarding her

mental-health symptoms was inconsistent with the treatment

record and not supported by her activities.          Tr. 124.       For

example, Plaintiff stated she was unable to use public

transportation, but, as noted, Plaintiff told the CDIU

investigator that she used public transportation.              Also as noted

in a Parenting Time Evaluation, Plaintiff was a "consistent and

helpful presence" at school, volunteered in the classroom, went

on field trips, and "was in the classroom daily" during the last



17 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20    Page 18 of 21




part of the school year.     Tr. 776-777, 1531.        Plaintiff has also

traveled to Arkansas, Arizona, and San Diego.           Tr. 255-56.

            On this record the Court concludes the ALJ did not err

when she discounted Plaintiff's symptom testimony and found it

was not fully credible because the ALJ provided legally

sufficient reasons supported by substantial evidence in the

record for doing so.

III. The ALJ did not err when she discounted the statements of
     lay witnesses.

     Plaintiff contends the ALJ erred when she discounted the

lay-witness statements of Karen V., Plaintiff's mother; James

Bilon, Plaintiff's ex-boyfriend; and Michelle Hall, Plaintiff's

friend.

     A.     Standards

            Lay-witness testimony regarding a claimant's symptoms

is competent evidence that the ALJ must consider unless he

"expressly determines to disregard such testimony and gives

reasons germane to each witness for doing so."              Lewis v. Apfel,

236 F.3d 503, 511 (9th Cir. 2001).         The ALJ's reasons for

rejecting lay-witness testimony must also be "specific."               Stout

v. Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir.

2006).    Germane reasons for discrediting a lay-witness's

testimony include inconsistency with the medical evidence and


18 - OPINION AND ORDER
       Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 19 of 21




the fact that the testimony "generally repeat[s]" the properly

discredited testimony of a claimant.          Bayliss v. Barnhart, 427

F.3d 1211, 1218 (9th Cir. 2005).        See also Williams v. Astrue,

493 F. App'x 866 (9th Cir. 2012).

       B.   Analysis

            In a statement dated July 25, 2017, Karen V.,

Plaintiff's mother, stated Plaintiff has manic episodes weekly,

is unable to function, isolates herself, and stays in bed all

day.   Tr. 797-98.     She noted Plaintiff is afraid to use public

transportation, afraid to go out alone, and is isolated most of

the time.    Id.

            The ALJ discounted these statements on the grounds

that they were not consistent with the treatment record and

Plaintiff's activities.        For example, the ALJ noted Plaintiff's

activities at her children's school and the fact that Plaintiff

told the CDIU investigator she did household chores, cooked,

worked on projects, and was able to drive even though she

usually used public transportation to go to work, to the store,

and to appointments.      Tr. 1199.

            In a statement dated July 25, 2017, Bilon, Plaintiff's

ex-boyfriend, stated Plaintiff "flipped out" every day, became

enraged and aggressive, and engaged in self-harm.



19 - OPINION AND ORDER
     Case 3:19-cv-00773-BR    Document 23   Filed 06/16/20   Page 20 of 21




Tr. 799-800.   In addition, he stated Plaintiff experienced

episodes in which she "became a completely different person,"

wouldn't know what was happening, and "it was like she blacked

out, but was still conscious."       Tr. 799.     The ALJ discounted

these statements on the ground that they were inconsistent with

Plaintiff's treatment records.       Tr. 129.     For example, the ALJ

pointed out that Dana Lambrose, N.P., Plaintiff's treating

psychiatric mental-health provider, noted Plaintiff is

"obviously struggling emotionally," but she does not dissociate

to the extent of black-outs or fugue states.            Tr. 1367.

            In a statement dated July 20, 2017, Michelle Hall,

Plaintiff's friend, stated Plaintiff cannot socialize outside of

her home, avoids public transportation, and "is off task most of

the day."   Tr. 801-02.      The ALJ discounted these statements on

the same grounds that she discounted the statements of

Plaintiff's mother and ex-boyfriend.         Tr. 129

            On this record the Court concludes the ALJ properly

discounted the lay-witness testimony and provided germane

reasons for doing so.



                                CONCLUSION

     For these reasons, the Court AFFIRMS the decision of the



20 - OPINION AND ORDER
     Case 3:19-cv-00773-BR   Document 23   Filed 06/16/20   Page 21 of 21




Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 16th day of June, 2020.


                                  /s/ Anna J. Brown

                             ______________________________________
                             ANNA J. BROWN
                             United States Senior District Judge




21 - OPINION AND ORDER
